Title: To George Washington from Robert Dinwiddie, 15 December 1756
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Decr 15th 1756

Yours of the 9th I have recd—I am glad Ct. Mercer has brought back sixteen of the Deserters, upon Promise of Pardon, which I agree to on Your Recommendation; but I hope You will make them sensible of their Crime & that they are pardon’d on Your Solicitation.
You recommend Messrs Carlyle & Ramsay to be Commissaries in the room of Mr Walker, which I by no means approve of—the first resign’d when formerly appointed, & when most wanted, I do not incline to give him that Opportunity again; the other I doubt not is a Gentleman of Capacity, but a Stranger to the Business, & not sufficiently acquainted with the People to make Purchases, therefore not eligible.
Mr Walker has a very good Character for Probity & Capacity, I have therefore orderd him to continue in his Office, & I expect You will give him Your Countenance & Advice; & supply him with the Money, sent up by Capt. Mercer, appropriated for the Purchase of Provisions. I have ordered him to send Mr Rutherfurd with You to Fort Cumberland, & he to remain at Winchester to do the Necessaries there; I therefore expect You will give him all the Assistance in Your Power; it wou’d be cruel to superceed him after he has made such large Contracts for supplying Your Regiment, & at this Time of the Year to leave it to those not so well acquainted with the Business.
The villainous Actions of McCarty really surprize me, & I shall take Care to make him repent of it. I really pity the poor Men this cold Weather for want of their Cloaths, they are daily expected & will be sent up as soon as they arrive.
It’s reported here that Lord Loudoun may be expected in a

Month, when he arrives I shall give You notice of it—Having nothing to add to my former Orders I remain Sir Your most humble Servant

Robt Dinwiddie

